DOWDELL, C. J.
This is a bill by the complainant, appellant here,-against the ¡ respóndelat,- Sarah B. Tennille, as'the administratrix of A. St. C. Tennille, deceased, seeking a specific performance of a ’contract entered into.by and between'-the Complainant and- the respondent’s intestate-and one I. S. Stanton. Th'e contract,'specific performance of which is'sought by the'bill, is as follows: “State-of-Alabama,'Montgomery County. ; Whereas, A. S. St. C. Tennille, E. W. Stay, and I. S. Stanton are owners of stock-in the Planters’ Cotton Oil Company, corporation;-and whereas,- it is‘th'e desire-of each party to advance the interest of said corporation and the individual - interest of each other by co-operation 'and otherwise: Now;'therefore, know all men by these presents, that the said A. St. C. Tennille, E. W. Stay, and I. S. Stanton, for and in consideration of the premises; mutual interest "and -protection to 'each other, and the’ *517sum of one dollar from each to the others' in hand paid, the receipt whereof is hereby acknowledged, do hereby agree and bind ourselves, our heirs, executors, and administrators, as follows, to wit: First. It is hereby agreed and understood, by and between the parties hereto, that in the event either party desires to sell and dispose of his stock in the Planters’ Cotton Oil Company, or any part thereof, he shall first offer the same for sale to the other two parties, or either' of them, and give them the option to bny said stock before offering the same to any one else or placing it upon the-market. Second, It is further agreed that in the event either party hereto should die, owning stock in said Planters’ Cotton Oil Company, then his heirs, executors, or-administrators shall sell and transfer to the other two parties, or either of them, his said stock to' the extent of five thousand -dollars, or all of said stock, if the same should be less than five thousand dollars, at their option, before offering the same to any one or placing the same upon the market. Witness our hands,” etc. The purposes and intentions of the parties in entering into the said contract are expressed in its preamble. The bill was demurred to on a number of grounds, assigned in the demurrer, going to its want of equity; and from the decree of the chancellor sustaining the demurrer the present appeal is prosecuted.
The bill as filed against the administratrix of the deceased contracting party, A. St. C. Tennille, is based upon clause No. 2 of the contract set ont. ' The contract, however, in its entirety, is to be looked to and considered. The contract is treated in argument by counsel on both sides as an option contract. The demurrer takes the point that the contract is wanting in mutuality. As a general rule, this is no objection to an option contract, since an. option, until it has been exercised by the party *518claiming it, is unilateral. — 6 Pomeroy’s Eq. Jur. § 773. In tlie contract before us the option to purchase is dependent and conditional. In the first clause of the contract it is conditional upon the wish or desire of the other party to sell, and until such time the right of option could never arise. The second clause of the contract, and upon which the complainant predicates his bill and asks specific performance, is equally indefinite as to when the right of option would arise — not upon the death of the party to the contract, as counsel for appellant seem to think, but at 'some indefinite time, “before offering the same to any one else or placing the same upon the market.” “A contract that is incomplete, uncertain, or indefinite in its material terms will not be specifically enforced in equity. Following the general rules of equity, there is required a greater degree of certainty and definiteness for specific performance than to obtain damage at law. For specific performance is required that degree of certainty and definiteness which leaves in the mind of the chancellor or court no1 reásonable doubt as to what the parties intended, and no reasonable doubt of the specific thing equity is to compelí done.” — 6 Pom. Eq. Jur. § 764.
There can be no question that the contract here sought to be enforced is indefinite and uncertain as to the time when the right of option to purchase would arise. Moreover, if it was capable of being rendered certain and definite as to time, there is no- attempt to do so by any averment in the bill, as to an offer by the respondent to sell the stock, or of any intention on her part to sell the same. This is sufficient to defeat the equity of the present bill, without considering the other question of incompleteness of the contract in a failure to fix a price of the stock, or the means of determining its value, whenever the option to purchase might arise. Both questions *519are raised by the demurrer, but we refrain from a áiscussion of the latter one, as the necessities of the case do not require it; the one discussed being, in our opinion, fatal to any right to a specific performance of the corn-tract.
It follows that the decree of the chancellor sustaining the demurrer must be affirmed.
Affirmed.
Simpson, Denson, and Mayfield, JJ., concur.